Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments to the claims received on 01/28/2022 have been acknowledged. Applicant’s amendments to the claims overcome rejections made under 35 U.S.C. 112(a) written description and enablement, 35 U.S.C. 112(b), 35 U.S.C. 102, and non-statutory double-patenting (in part). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 20-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaeble et al (US 8840893), hereinafter Schwaeble, Demopulus et al, (US 2015/0166676 A1, of record), hereinafter Demopulus, and Szymanski et al, (Szymanski, Linda J et al. Academic forensic pathology vol. 8,2 (2018): 416-423, of record), hereinafter Szymanski. 
Schwaeble teaches methods of inhibiting the effects of MASP-2-dependent complement activation in a subject without substantially inhibiting complement activation via the classical or C1q-dependent system, comprising administering an anti-MASP-2 antibody or fragment thereof (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples). MASP-2 specifically cleaves prothrombin at functionally relevant sites, generating thrombin, the rate limiting enzyme of the coagulation cascade, which, in turn, promotes fibrin deposition, demonstrating the functional relevance of MASP-2 cleavage. Specifically, it is stated that neutralizing MASP-2 monoclonal antibodies disclosed are capable of blocking thrombin activation in normal rodent serum following lectin pathway activation (Column 59, Lines 63-67 to Column 60, Lines 1-16 and Example 32) Thus, anti-MASP-2 inhibitory antibodies of Schwaeble can be used to block clot formation in a subject. The subject to be treated can be suffering from, for example, vasculitis associated Kawasaki disease (Column 24, Ln. 19-33) as well as other conditions. The anti-MASP-2 antibodies used can be polyclonal, monoclonal or recombinant antibodies derived from any antibody producing mammal and may be multispecific, chimeric, humanized, anti-idiotype, and antibody fragments such as Fab, Fab’, F(ab)2, F(ab’)2, Fv fragments, scFv fragments or single-chain antibodies (Column 15, Ln. 52-67 to Column 16, Ln. 1-3). Further, the anti-MASP-2 antibodies can be IgG2 or IgG4 antibodies having reduced effector function (Column 64, Ln. 35-67). 
Schwaeble does not teach administering anti-MASP-2 antibodies to treat of Kawasaki disease with in-situ thrombus is not specifically taught nor the anti-MASP-2 antibody sequences recited in the instant claims. 
However, Demopulos teaches the anti-MASP-2 inhibitory antibody having the amino acid sequences of SEQ ID NO: 67 and 70, respectively (Para. 0037), or binds to an epitope recognized by a reference antibody having the VH/VL domains of SEQ ID NOs: 67 and 70 for inhibiting MAP-2 dependent complement activation in a subject (see entire document, in particular Abstract, Summary of Invention, Claims, and Para.0037). The MASP-2 inhibitory antibody can also be an IgG1, IgG2, or IgG4 molecule, wherein the IgG4 molecule further comprises a S228P mutation (Para.  0036). The MASP-2 inhibitory antibody disclosed can be used to inhibit   microvascular endothelial cell injury or thrombus formation (Para. 0026).
Szymanski further teaches that coronary artery involvement occurs in up to 40% of patients with Kawasaki disease and can range from transient, mild dilatation or ectasia to giant coronary artery aneurysm. In particular, patients with large or giant coronary artery aneurysms are at risk for cardiac events including coronary artery thrombosis (see entire document, in particular, first paragraph). Thus, there is a specific subset of patients with Kawasaki disease who will develop in-situ thrombosis regardless of whether or not it is a rare complication. 
It would have been obvious for artisans to use the methods of Schwaeble to treat or reduce an in situ thrombus in a patient with Kawasaki disease. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation as taught by Szymanski and Krarup. Artisans would be further motivated to substitute the anti-MASP-2 antibodies of Schwaeble with the anti-MASP-2 antibodies having VH and VL chains of SEQ ID NO: 67 and 70 disclosed by Demopolus since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213USPQ 532 (CCPA 1982). Therefore, one would expect that the anti-MASP-2 antibodies to effectively treat an in-situ thrombus in patients with Kawasaki disease.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1, 20-25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10683367 B2 in view of Schwaeble et al (US 8840893), hereinafter Schwaeble, and Szymanski et al, (Szymanski, Linda J et al. Academic forensic pathology vol. 8,2 (2018): 416-423, of record), hereinafter Szymanski. 
The issued patent recites a pharmaceutical composition comprising an antibody, or antigen-binding fragment thereof, comprising: (i) a heavy chain variable region comprising SEQ ID NO:20; and10 (ii) a light chain variable region comprising SEQ ID NO:24, corresponding to SEQ ID NOs: 6 and 7 of the instant claims, wherein the isolated antibody or antigen-binding fragment thereof, binds to human MASP-2, and a pharmaceutically acceptable excipient (co-pending claim 27). The antibody or antigen binding fragment can be a Fab, a Fab' fragment, a F(ab')2 fragment, a 15 single chain antibody, an scFv and a univalent antibody lacking a hinge region (co-pending claim 28). The antibody can also be an IgG4 molecule that comprises a S228P mutation (co-pending claims 30 and 31). 
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat a disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems. 
However, Schwaeble teaches methods of inhibiting the effects of MASP-2-dependent complement activation in a subject without substantially inhibiting complement activation via the classical or C1q-dependent system, comprising administering an anti-MASP-2 antibody or fragment thereof (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples). MASP-2 specifically cleaves prothrombin at functionally relevant sites, generating thrombin, the rate limiting enzyme of the coagulation cascade, which, in turn, promotes fibrin deposition, demonstrating the functional relevance of MASP-2 cleavage. Specifically, it is stated that neutralizing MASP-2 monoclonal antibodies disclosed are capable of blocking thrombin activation in normal rodent serum following lectin pathway activation (Column 59, Lines 63-67 to Column 60, Lines 1-16 and Example 32) Thus, anti-MASP-2 inhibitory antibodies of Schwaeble can be used to block clot formation in a subject. The subject to be treated can be suffering from, for example, vasculitis associated Kawasaki disease (Column 24, Ln. 19-33) as well as other conditions. The anti-MASP-2 antibodies used can be polyclonal, monoclonal or recombinant antibodies derived from any antibody producing mammal and may be multispecific, chimeric, humanized, anti-idiotype, and antibody fragments such as Fab, Fab’, F(ab)2, F(ab’)2, Fv fragments, scFv fragments or single-chain antibodies (Column 15, Ln. 52-67 to Column 16, Ln. 1-3). Further, the anti-MASP-2 antibodies can be IgG2 or IgG4 antibodies having reduced effector function (Column 64, Ln. 35-67). 
Szymanski further teaches that coronary artery involvement occurs in up to 40% of patients with Kawasaki disease and can range from transient, mild dilatation or ectasia to giant coronary artery aneurysm. In particular, patients with large or giant coronary artery aneurysms are at risk for cardiac events including coronary artery thrombosis (see entire document, in particular, first paragraph). Thus, there is a specific subset of patients with Kawasaki disease who will develop in-situ thrombosis regardless of whether or not it is a rare complication.
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition comprising the anti-MASP-2 antibody of the issued patent in order to treat an in situ thrombus in a patient with Kawasaki disease using the methods of Schwaeble. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation as taught by Szymanski and Krarup. Therefore, one would expect that the anti-MASP-2 antibodies of the issued patent to effectively treat an in-situ thrombus in patients with Kawasaki disease. 

Claims 1, 20-23, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9011860B2 in view of Schwaeble et al (US 8840893), hereinafter Schwaeble, and Szymanski et al, (Szymanski, Linda J et al. Academic forensic pathology vol. 8,2 (2018): 416-423, of record), hereinafter Szymanski. 
The issued patent recites an isolated human monoclonal antibody or fragment thereof that binds to human MASP-2 (issued claim 1), wherein the antibody or antigen-binding or antigen-binding fragment is a Fab, a Fab′ fragment, a F(ab′)2 fragment, or single chain antibody (issued claims 8 and 9) and does not substantially inhibit the classical pathway (issued claim 17). In some embodiments, the MASP-2 antibody has the VH chain of SEQ ID NO: 20 and the VL chain of SEQ ID NO: 24 (issued claims 18 and 19), corresponding to SEQ ID NOs: 6 and 7 of the instant claims.
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat Kawaski disease with a in situ thrombus.  
However, Schwaeble teaches methods of inhibiting the effects of MASP-2-dependent complement activation in a subject without substantially inhibiting complement activation via the classical or C1q-dependent system, comprising administering an anti-MASP-2 antibody or fragment thereof (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples). MASP-2 specifically cleaves prothrombin at functionally relevant sites, generating thrombin, the rate limiting enzyme of the coagulation cascade, which, in turn, promotes fibrin deposition, demonstrating the functional relevance of MASP-2 cleavage. Specifically, it is stated that neutralizing MASP-2 monoclonal antibodies disclosed are capable of blocking thrombin activation in normal rodent serum following lectin pathway activation (Column 59, Lines 63-67 to Column 60, Lines 1-16 and Example 32) Thus, anti-MASP-2 inhibitory antibodies of Schwaeble can be used to block clot formation in a subject. The subject to be treated can be suffering from, for example, vasculitis associated Kawasaki disease (Column 24, Ln. 19-33) as well as other conditions. The anti-MASP-2 antibodies used can be polyclonal, monoclonal or recombinant antibodies derived from any antibody producing mammal and may be multispecific, chimeric, humanized, anti-idiotype, and antibody fragments such as Fab, Fab’, F(ab)2, F(ab’)2, Fv fragments, scFv fragments or single-chain antibodies (Column 15, Ln. 52-67 to Column 16, Ln. 1-3). Further, the anti-MASP-2 antibodies can be IgG2 or IgG4 antibodies having reduced effector function (Column 64, Ln. 35-67). 
Szymanski further teaches that coronary artery involvement occurs in up to 40% of patients with Kawasaki disease and can range from transient, mild dilatation or ectasia to giant coronary artery aneurysm. In particular, patients with large or giant coronary artery aneurysms are at risk for cardiac events including coronary artery thrombosis (see entire document, in particular, first paragraph). Thus, there is a specific subset of patients with Kawasaki disease who will develop in-situ thrombosis regardless of whether or not it is a rare complication.
It would have been obvious to one of ordinary skill in the art to use the anti-MASP-2 antibody of the issued patent in order to treat an in situ thrombus in a patient with Kawasaki disease using the methods of Schwaeble. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation. Therefore, one would expect that the anti-MASP-2 antibodies of the issued patent to effectively treat an in-situ thrombus in patients with Kawasaki disease. 

Claim 24 is rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9011860B2 in view of Schwaeble and Szymanski, as applied to claims 1, 20-23, 25, 27, and 28 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
The teachings of the issued patent claims in view of Schwaeble and Szymanski are discussed above and differ from the instantly claimed invention in that an IgG4 having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by Schwaeble. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect that the heavy chain substitution S228P in a human IgG4 Fc region to increase the therapeutic efficacy of the anti-MASP-2 antibodies.


Claims 1, 20-23, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10047165B2 in view of Schwaeble et al (US 8840893), hereinafter Schwaeble, and Szymanski et al, (Szymanski, Linda J et al. Academic forensic pathology vol. 8,2 (2018): 416-423, of record), hereinafter Szymanski. 
The issued patent recites a nucleic acid encoding an antibody, or antigen-binding fragment thereof, that binds to human MASP-2, wherein the VH domain comprises the amino acid sequence set forth as SEQ ID NO:20 and the VL domain comprises the amino acid sequence set forth in SEQ ID NO:24 (issued claims 1-2), corresponding to SEQ ID NOs: 6 and 7 of the instant claims; an expression vector comprising the nucleic acid (issued claim 3); a cell comprising the expression vector (issued claim 4)25; and methods of making the MASP-2 antibody or fragment thereof  comprising culturing the cell with the nucleic acid to express the antibody or fragment thereof (co-pending claims 5-6).   It would have been obvious for artisans to use the nucleic acids, vectors, host cells, and methods of the issued patent to make the antibody of the instant claims.
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat Kawasaki disease with an in-situ thrombus. 
However, Schwaeble teaches methods of inhibiting the effects of MASP-2-dependent complement activation in a subject without substantially inhibiting complement activation via the classical or C1q-dependent system, comprising administering an anti-MASP-2 antibody or fragment thereof (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples). MASP-2 specifically cleaves prothrombin at functionally relevant sites, generating thrombin, the rate limiting enzyme of the coagulation cascade, which, in turn, promotes fibrin deposition, demonstrating the functional relevance of MASP-2 cleavage. Specifically, it is stated that neutralizing MASP-2 monoclonal antibodies disclosed are capable of blocking thrombin activation in normal rodent serum following lectin pathway activation (Column 59, Lines 63-67 to Column 60, Lines 1-16 and Example 32) Thus, anti-MASP-2 inhibitory antibodies of Schwaeble can be used to block clot formation in a subject. The subject to be treated can be suffering from, for example, vasculitis associated Kawasaki disease (Column 24, Ln. 19-33) as well as other conditions. The anti-MASP-2 antibodies used can be polyclonal, monoclonal or recombinant antibodies derived from any antibody producing mammal and may be multispecific, chimeric, humanized, anti-idiotype, and antibody fragments such as Fab, Fab’, F(ab)2, F(ab’)2, Fv fragments, scFv fragments or single-chain antibodies (Column 15, Ln. 52-67 to Column 16, Ln. 1-3). Further, the anti-MASP-2 antibodies can be IgG2 or IgG4 antibodies having reduced effector function (Column 64, Ln. 35-67). 
Szymanski further teaches that coronary artery involvement occurs in up to 40% of patients with Kawasaki disease and can range from transient, mild dilatation or ectasia to giant coronary artery aneurysm. In particular, patients with large or giant coronary artery aneurysms are at risk for cardiac events including coronary artery thrombosis (see entire document, in particular, first paragraph). Thus, there is a specific subset of patients with Kawasaki disease who will develop in-situ thrombosis regardless of whether or not it is a rare complication.
It would have been obvious to one of ordinary skill in the art to use the nucleic acids and methods of the issued claims to make the anti-MASP-2 antibody of the issued patent in order to treat an in situ thrombus in a patient with Kawasaki disease using the methods of Schwaeble. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation. Therefore, one would expect that the anti-MASP-2 antibodies of the issued patent to effectively treat an in-situ thrombus in patients with Kawasaki disease.

Claim 24 is rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10047165B2 in view of Schwaeble and Szymanski, as applied to claims 1, 20-23, 25, 27, and 28 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
The teachings of the issued patent claims in view of Schwaeble and Szymanski are discussed above and differ from the instantly claimed invention in that an IgG4 having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by Schwaeble. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect that the heavy chain substitution S228P in a human IgG4 Fc region to increase the therapeutic efficacy of the anti-MASP-2 antibodies.

Response to Arguments
Applicant’s arguments with respect to claims 5 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Schwaeble in view of Szymanski and Krarup/ Schwaeble in view of Labrijn have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 01/28/2022 with respect to rejections made under 35 U.S.C. 102 as well as non-statutory double patenting rejections over co-pending applications 16/509, 336, 16/917,157, 16/950,645, 16/984,509, 16/131,871, and 15/930,053 have been fully considered and are persuasive.  The rejections made under 35 U.S.C. 102 as well as non-statutory double-patenting over the aforementioned co-pending applications have been withdrawn. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644